Citation Nr: 9909187	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-45 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a cervical diskectomy, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1980 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Fort Harrison 
Regional Office (RO) September 1993 rating decision which 
granted service connection for post-operative residuals of a 
cervical diskectomy with right triceps brachi weakness 
(major), and assigned it a 20 percent rating, effective April 
14, 1992.  Following surgery in January 1994, the RO by April 
1994 rating decision assigned a temporary total (100 percent) 
rating under 38 C.F.R. § 4.30, effective January 23 to 
February 28, 1994, and resumed the 20 percent disability 
rating, effective March 1, 1994.  By May and August 1994 
statements, the veteran disagreed with the April 1994 rating 
decision, and he requested a 2-month extension of temporary 
total disability benefits following the January 1994 surgery.  
In May 1995, the RO issued a Statement of the Case on the 
latter issue; however, a review the claim folder does not 
show that the veteran ever filed a subsequent, timely 
Substantive Appeal or any further evidence on this issue.  
Thus, the issue of entitlement to an extension of temporary 
total benefits beyond February 28, 1994 is not now in 
appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 
20.302 (1998).

The issue of an increased evaluation for post-operative 
residuals of a cervical diskectomy with right triceps brachi 
weakness (major) was previously before the Board in June 
1996, at which time it was remanded for further development 
of the evidence.  

By November 1997 rating decision, the RO granted the veteran 
service connection for headaches secondary to his service-
connected residuals of cervical diskectomy, and assigned it a 
10 percent disability evaluation.  The RO also assigned the 
veteran a separate rating for his radiculopathy of the right 
upper extremity (major), and assigned it a 40 percent rating, 
effective April 14, 1992, the day following the date of his 
separation from service, and a 20 percent rating was 
assigned, effective March 1, 1994.  The claims folder does 
not show that the veteran ever filed a Notice of Disagreement 
on these issues; thus, they are not now in appellate status.

In November 1997, the RO also increased the evaluation for 
the veteran's service-connected post-operative residuals of a 
cervical diskectomy from 20 to 30 percent disabling, 
effective March 1, 1994.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The evidence does not show that the veteran had a 
demonstrable deformity of a vertebral body or abnormal 
mobility of the neck which required a neck brace (jury mast) 
without cord involvement, or with cord involvement with 
vertebral fractures from April 14, 1992 to January 22, 1994.

2.  The evidence does not show that he had severe limitation 
of cervical spine motion or a severe intervertebral disc 
syndrome with recurring attacks and intermittent relief from 
April 14, 1992 to January 22, 1994.

3.  It has not been demonstrated that the symptomatology 
associated with the post-operative residuals of his cervical 
diskectomy with right triceps brachi weakness (major) were 
moderately severe in nature from April 14, 1992 to January 
22, 1994.

4.  The evidence does not show that the veteran had a 
demonstrable deformity of a vertebral body or abnormal 
mobility of the neck which required a neck brace (jury mast) 
without cord involvement, or cord involvement with vertebral 
fractures from March 1, 1994 to February 12, 1998.

5.  The evidence does not show that he had severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief from March 1, 1994 to February 12, 1998.

6.  The evidence shows that the veteran currently has a 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.

7.  The evidence does not show that he currently has a 
demonstrable deformity of a vertebral body or abnormal 
mobility of the neck requiring a neck brace (jury mast) 
without cord involvement, or cord involvement with vertebral 
fractures.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for post-operative residuals of a cervical diskectomy 
from April 14, 1992 to January 22, 1994 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71, Diagnostic Codes 5285, 5286, 5287, 5290, 5293.

2.  The criteria for a disability evaluation in excess of 30 
percent for post-operative residuals of a cervical diskectomy 
from March 1, 1994 to February 12, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2  4.3, 4.7, 4.20, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71, Diagnostic Codes 5285, 5286, 5287, 5290, 5293.

3.  The criteria for an assignment of a 40 percent evaluation 
for post-operative residuals of a cervical diskectomy have 
been met from February 12, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, Diagnostic 
Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has indicated strong disagreement with the 20 
percent rating that the RO initially assigned his service-
connected post-operative residuals of a cervical diskectomy 
with right triceps brachi weakness (major).  He contends that 
the symptomatology associated with the post-operative 
residuals of his cervical diskectomy are more disabling than 
the current 30 percent evaluation reflects.

His claim for an increased evaluation is well grounded, as it 
is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of an increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of the post-operative 
residuals of his cervical diskectomy with right triceps 
brachi weakness (major) (within the competence of a lay party 
to report) is sufficient to conclude that his claim is well 
grounded.  Thus, the Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of the VA duty to assist the veteran has 
been satisfied.  38 U.S.C.A. § 5107(a) (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from April 14, 1992 through to the present is now before the 
Board.  Moreover, while the RO has not yet rated the claims 
in light of Fenderson, the veteran was aware of what evidence 
was required for higher ratings, and he has not been 
prejudiced by RO action.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make 
an accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO may rate the veteran's post-operative residuals of a 
cervical diskectomy under Diagnostic Codes 5285, 5287, 5290, 
and 5293.  Under Diagnostic Code 5285, a 60 percent 
evaluation is warranted for residuals of a fracture of a 
vertebrae without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  A 100 percent evaluation 
is warranted for residuals of a fracture of a vertebrae with 
cord involvement, bedridden, or requiring long leg braces.  
In other cases, the residuals will be rated according to 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  
38 C.F.R. 4.71a.

Diagnostic Code 5287 provides that ankylosis of the cervical 
spine warrants a 30 percent rating when in a favorable 
position and a 40 percent rating when in an unfavorable 
position.  38 C.F.R. § 4.71a.

Diagnostic Code 5290 provides a 30 percent evaluation for 
severe limitation of motion of the cervical spine.  This is 
the maximum evaluation available under this diagnostic code.  
38 C.F.R. § 4.71a (1998).

Diagnostic Code 5293 provides a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  38 C.F.R. 4.71a (1998).

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a 
(1998).

Historically, the Board observes that the veteran's service 
medical records show that a weighted object fell on his neck 
in service in September 1983.  At that time, he was assessed 
as having a muscle sprain and given a soft cervical collar.  
In June 1991, he underwent an anterior cervical diskectomy of 
the C5-6 with graft fusion.  The diagnosis at hospital 
discharge was herniated nucleus pulposus C5-6.  On subsequent 
medical examination in 1991, the veteran's fusion C5-6 was 
assessed as "healing well."  In November 1991, a Physical 
Evaluation Board found that he was unfit for further military 
service due to a chronic cervical radiculopathy, status post 
June 1991 C5-6 diskectomy and fusion with residual pain and 
weakness.

Outpatient treatment records, dated in April to December 
1992, from the University of Montana Student Health Service, 
show that the veteran was seen with complaints of neck pain 
on two occasions.  In July 1992, he reported that he had had 
neck spasms the previous two days.  An October 1992 record 
shows that he reported neck pain the prior three days.  The 
impression was cervical disc disease, by history.

An examination report from Western Montana Clinic, dated in 
May 1993, shows that the veteran described an incident which 
occurred the previous week when he sneezed and lost control 
of his right arm.  He indicated that he had experienced 
intermittent weakness in his right arm since this incident.  
Examination revealed that his neck had a reasonably good 
range of motion.  Strength in the right upper extremities was 
prodigious and muscle bulk was impressive  X-ray examination 
of his cervical spine revealed marked degenerative narrowing 
of C5-6 with moderate posterior spondylosis.  The examiner 
indicated that the veteran had cervical spine syndrome and 
probable cord compression due to hypertrophic spurring near 
the surgical site.

On May 1993 VA medical examination, the veteran reported 
experiencing numbness and dysesthesia in his right upper 
extremities.  He further reported pain in his neck which 
increased with motion.  Examination of his neck revealed a 
decreased range of motion, as rotation was to 60 degrees 
bilaterally and flexion and extension were both to 50 
degrees.  It was noted that flexion and extension required 
considerable effort and were productive of obvious 
discomfort.  Neurological examination revealed that he had 2+ 
triceps and brachial radialis in his right arm.  He also had 
good sensation at the C5 dermatone over his right shoulder.  
There was a definite weakness of the triceps brachi on the 
right, graded as 3/5.  There was no evidence of atrophy or 
fasciculations.  The assessment was persistent neck pain with 
a limited motion and objective weakness in the right triceps 
muscle group.

As noted earlier, by September 1993 rating decision, the RO 
granted service connection for the veteran's post-operative 
residuals of a cervical diskectomy with right triceps brachi 
weakness (major), and assigned it a 20 percent disability 
rating.

VA outpatient treatment records from October 1993 to January 
1994 show that, in October 1993, the veteran reported 
experiencing right arm pain and neck weakness.  Examination 
revealed decreased sensation of the right arm and right arm 
strength was 5/5.  Range of motion testing revealed decreased 
cervical spine motion.  

VA medical examination in November 1993 revealed that the 
veteran experienced pain which radiated across his right 
shoulder girdle from his posterior neck into his arm, forearm 
and fingers.  Neurologic examination revealed no evidence of 
atrophy or deformity.  Motor examination throughout the 
segments of his right shoulder girdle and upper extremities 
revealed no definite loss.  Passive extension of the 
veteran's neck was productive of pain down his right arm.  It 
was noted that recent cervical spine films had shown disc 
space narrowing and possibly some bone in the interspace.  
The impression was C6 radiculopathy which appeared to result 
from intervertebral joint instability.  

VA medical examination report in December 1993 reflects that 
the veteran reported intolerable neck pain for the previous 3 
months.  He further reported that he experienced numbness 
which extended down his right arm.  Examination of his neck 
revealed that bulk and tone were essentially normal.  
Cervical spine films revealed posterior osteophyte formation 
at C5-6 with a loss of disc height at that level.  Evidence 
of an old anterior cervical diskectomy was also noted.  
Foraminal views revealed neuroforaminal narrowing and 
encroachment.  Motor strength in the right upper extremity 
was remarkable for mild weakness in the brachial radialis.  
It was graded as 4+/5.  Deep tendon reflexes were 1+/3+ at 
the triceps and biceps and pinprick testing revealed a loss 
of sensation.  The assessment was bilateral C6 radiculopathy, 
right greater than left.

Outpatient treatment records from J. Speer, M.D., show that 
in December 1995, the veteran was seen complaining of neck 
pain.  He reported that he was unable to exercise due to 
extenuation of his neck symptomatology.  Examination revealed 
that deep tendon reflexes were absent in his right upper 
extremity.  Sensation and motor strength were fairly well 
maintained.

By April 1994 rating decision, the RO assigned a temporary 
total rating under 38 C.F.R. § 4.30, effective January 23 to 
February 28, 1994; the 20 percent rating was resumed on March 
1, 1994.  The RO based this rating determination on VA 
hospital records, dated in January 1994, showing that the 
veteran had C5-6 anterior cervical discectomy and bone graft 
fusion with Casper plating.

VA outpatient treatment records show that the veteran was 
seen on examination in February 1994, reporting that he was 
doing fairly well since his surgery, but that he felt 
occasional ghost pain which radiated into his right arm.  He 
further reported that the strength in his right arm had 
improved, but that he had cervical stiffness.  He indicated 
that the had been wearing his cervical collar, as instructed.  
Examination of his right upper extremity revealed that 
sensation was intact and motor strength was 5/5.  Cervical 
spine films revealed ideal cervical spine alignment.  They 
also showed that the C5-6 fusion graft was progressing nicely 
and the anterior cervical plate and screws were ideally 
positioned.  The veteran was assessed as "generally doing 
quite well 1 month status post cervical discectomy, fusion 
C5-6 with anterior instrumentation."  He was advised to 
discontinue the rigid cervical collar and to avoid heavy 
lifting or bending, as he was unsuitable for work at that 
time.

By April 1994 rating decision, the RO continued the 
previously assigned 20 percent disability evaluation for the 
veteran's service-connected post-operative residuals of a 
cervical diskectomy with right triceps brachi weakness 
(major).

In April 1994 VA medical examination showed that the veteran 
continued to experience severe cervical spine pain and 
spasms.  He reported that he ceased wearing his collar and 
that the severity of his right upper extremity pain had 
decreased, but it was not yet back to normal.  Cervical spine 
films revealed evidence of interval progression of the C5-6 
fusion with ideal placement of the cervical plate and bone 
graft.  Examination of his right upper extremities revealed 
that bulk and tone were normal and 5/5 strength in the right 
triceps.  Deep tendon reflexes were 1+/3+ and sensation was 
grossly intact.  The assessment was weakness in the veteran's 
right upper extremity had continued to improve.  It was noted 
that his cervical pain may have resulted from paraspinous 
spasms following cervical spine surgery and the cervical 
immobilization collar.

An examination report, dated in June 1994, from L. Scott, 
M.D., shows that the veteran reported that the fusion from 
his January 1994 neck surgery had not held, and that he had 
had severe pain in his neck and right shoulder since that 
time.  He indicated that he treated his neck pain by taking 
Baclofen and Darvocet each day.  Examination revealed that 
there were multiple trigger points in his paracervical muscle 
group, right occipital groove and right shoulder deltoid.  
Reflexes were intact and there was no sensory loss.  The 
impression was chronic pain syndrome with acute exacerbation.

As reported earlier, in June 1996, the Board remanded this 
matter for further development of the evidence.

An electromyograph (EMG)and nerve conduction studies (NCS) 
report, dated in November 1996, from Saint Peter's Community 
Hospital, shows that motor and NCS of the veteran's right 
upper extremity revealed normal findings.  EMG of his 
cervical paraspinal muscles also revealed normal findings.  
EMG of his right upper extremity revealed minimal chronic 
neurogenic changes in three muscles which shared the C7 nerve 
root innervation.  It was noted that this suggested the 
possibility of very mild chronic C7 radiculopathy on the 
right.  There was no evidence of ongoing or active 
denervation in any of the sampled muscles.

An examination report, dated later that month, from J. 
Burton, M.D., shows that the veteran reported that he 
experienced pain in his right paracervical musculature.  
Range of motion testing of his cervical spine revealed that 
rotation was to 45 degrees and tilt to each side was to 20 
degrees.  He demonstrated about 50 percent of normal flexion 
and extension.  It was noted that these movements were 
productive of pain.  X-ray examination of his cervical spine 
revealed a metallic plate in place over the C5-6 with four 
screws in position.  Examination of his right upper extremity 
revealed that his right shoulder had full range of motion.  
Deep tendon reflexes at the right triceps were 2/5 and equal.  
The impression was status post arthrodesis at C5-6.  It was 
noted that the pain he experienced at C4-5 was possibly 
related to contact between the inferior border of C4 and the 
metallic plate.

On VA medical examination later that month, the veteran 
reported experiencing constant and severe pain in the back of 
his neck.  He indicated that his neck pain was so severe that 
he could not stand to shop with his wife or turn his head.  
He reported using Motrin, Darvon and Tylenol to ease the 
pain.  He indicated that his right arm strength had improved.  
Examination of his neck revealed tenderness with percussion 
over the cervical spine.  Range of motion testing of his 
cervical spine revealed flexion to 20 degrees and extension 
to 45 degrees.  Tilt was to 38 degrees on the left and to 22 
degrees on the right.  Rotation was to 12 degrees on the 
right and to 16 degrees on the left.  It was noted that 
rotation was painful.  Range of motion testing of his right 
shoulder revealed that forward elevation and abduction were 
to 180 degrees.  There was no pain with right shoulder 
shrugging, but motion forward, to the side or tilting 
produced pain.  Neurological examination revealed no 
abnormality.  The impression was chronic neck pain which was 
intractable at that time, C5-6 fusion with plate which 
probably caused deterioration of the C4 vertebra, spurring of 
C7 cervical spine vertebra, significant loss of cervical 
spine range of motion, and early arthritic degeneration not 
ruled out.

On VA medical examination in July 1997, the veteran reported 
experiencing cervical pain which he treated with Darvon and 
Tylenol.  He further reported obtaining excellent symptomatic 
relief from the paresthesias in his right upper extremity 
following the January 1994 surgery.  He indicated that the 
muscle strength in his right upper extremity had increased.  
Examination revealed that his neck was supple.  Range of 
motion testing of his cervical spine revealed a restricted 
range of motion, as anterior flexion and extension were to 90 
degrees, lateral flexion was to 30 degrees from vertical and 
rotation was to 50 degrees, bilaterally.  No spasms, 
tenderness, bruits, deformities or edema were detected.  
Neurological examination revealed that sensation was intact 
to light touch and pinprick in the cervical area.  Motor 
examination revealed excellent strength in all major muscle 
groups and no atrophy or fasciculation.  The impression was 
cervical disc herniation at the C5-6 level; bilateral C6 
radiculitis secondary to the cervical disc herniation at the 
C5-6 level and resolved by cervical fusion at C5-6 performed 
in 1991; status post anterior cervical fusion with 
allographic bone graft; bilateral C6 radiculitis, recurrent 
and resolved following cervical fusion to include Casper 
plating in January 1994; status post revision of C5-6 
anterior cervical fusion with bone graft and Casper plating 
of January 1994; and chronic neck pain.

As noted above, the RO in November 1997 increased the rating 
of the veteran's service-connected post-operative residuals 
of a cervical diskectomy from 20 to 30 percent disabling, 
effective March 1, 1994, and assigned his service-connected 
right upper extremity radiculopathy (major) a separate 
disability rating of 40 percent, effective from April 14, 
1992, and a 20 percent rating, effective March 1, 1994. 

On VA medical examination in February 1998, the veteran 
reported experiencing radiating pain from his posterior 
cervical spinous processes in the midline straight down his 
right shoulder blade to the lower thoracic area in the 
midline.  Examination of his cervical spine revealed a fairly 
significant decrease in cervical motion since his November 
1996 VA examination.  Rotation was to 25 degrees, left 
equaled right and tilt was to 15 degrees, left equaled right.  
Flexion and extension were only 50 percent normal, 
accompanied by neck pain.  X-ray study of his cervical spine 
revealed complete healing of the C5-6 arthrodesis, and the 
metallic plate appeared to impinge the C4.  It was noted that 
the osteophyte in this area had increased since the November 
1996 VA examination; the C4-5 disc space was unchanged and 
within normal limits.  Examination of the right upper 
extremity revealed a full range of shoulder motion.  Deep 
tendon reflexes at the triceps were 2/5.  Right shoulder 
abduction and strength were strong and equal.  The examiner 
reported that the veteran's service-connected post-operative 
residuals of a cervical diskectomy with right triceps brachi 
weakness (major) involved both the bone structure and the 
nerves.  The examiner indicated that, more likely than not, 
the veteran's disability caused excessive fatigability 
because of pain.  It was noted that there was marked 
limitation of neck motion associated with weakened movement.  
It was further noted that there was no demonstrated weakness 
or incoordination in the veteran's right upper extremity.  
The examiner reported that the manifestations of the 
veteran's post-operative residuals of a cervical diskectomy 
with right upper extremity radiculopathy (major) would likely 
effect his ability to perform average employment in a civil 
occupation.  The examiner further reported that the veteran 
was employed at a position that did not involve a lot of 
physical activity, but that being around people and sitting 
for long periods of time with minimal bending, lifting and 
stooping caused the cervical spine and right upper extremity 
pain.  The examiner indicated that the veteran's pain was 
visibly manifested on movement of his joints, and that there 
had been a definite loss of neck motion.  It was noted that 
there was no evidence of cervical spine or right upper 
extremity muscle atrophy, and there were no objective 
manifestations demonstrative of disuse or functional 
impairment due to pain which were attributable to the 
veteran's service-connected disability.  The examiner 
reported that no other medical or other problems were found 
which could have had an impact on the veteran's functional 
capacity.

The Board is of the opinion that an evaluation in excess of 
20 percent is not warranted for the veteran's post-operative 
residuals of a cervical diskectomy with right triceps brachi 
weakness (major) for the period from April 14, 1992 to 
January 22, 1994.  An evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5285, where a 10 percent 
evaluation may be added when it is shown that there is 
demonstrable deformity of a vertebral body which results from 
a fracture.  However, this is not reflected by the evidence 
between April 14, 1992 to January 22, 1994.  Specifically, 
the VA and private medical records during this period do not 
show that the veteran's cervical spine ever exhibited any 
postural abnormality or fixed deformity.  Rather, it was 
noted that his neck did not exhibit any deformity at the time 
of a November 1993 VA medical examination.  Thus, as there 
was no demonstrable deformity of a vertebral body shown due 
to fracture, an additional 10 percent evaluation cannot be 
added to the veteran's 20 percent disability rating from 
April 14, 1992 to January 22, 1994.  In addition, there were 
no reports or findings that the veteran had abnormal mobility 
of the neck requiring a neck brace (jury mast) without cord 
involvement.  Also, it has not been shown that he had cord 
involvement with vertebral fractures, and that he was 
bedridden, or required long leg braces.  Therefore, the 
evidence does not show that a rating in excess of 20 percent 
is warranted under Diagnostic Code 5285.

The Board notes that there are no reports or findings of 
complete bony fixation (ankylosis) of the veteran's cervical 
spine from April 14, 1992 to January 22, 1994; thus, 
Diagnostic Code 5287 is inapplicable to this case during this 
time period.

An evaluation in excess of 20 percent for the veteran's post-
operative residuals of a cervical diskectomy with right 
triceps brachi weakness (major) is not warranted under 
Diagnostic Code 5290, as that requires evidence that he had a 
severe limitation of cervical spine motion.  Specifically, 
the May 1993 examination report from Western Montana Clinic 
shows that the veteran had a reasonably good range of motion.  
In addition, VA treatment records show that, in May 1993, his 
cervical spine motion was rotation to 60 degrees, 
bilaterally, and flexion and extension to 50 degrees.  
Moreover, while VA outpatient treatment records show he had a 
decreased motion in October 1993, they also show that the 
loss of motion was not classified severe.  Thus, as the 
evidence does not show that the veteran ever had severe 
limitation of cervical motion from April 14, 1992 to January 
22, 1994, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5290.

The Board observes that an evaluation in excess of 20 percent 
is not warranted under Diagnostic Code 5293 as an increased 
rating under this code requires the showing of a severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  This is not shown by the evidence dated 
from April 14, 1992 to January 22, 1994.  Rather, while the 
May 1993 VA examination report shows that the veteran had 
persistent neck pain with a limited motion, it also shows 
that he had good sensation at the C5 dermatone over the right 
shoulder and that there was no evidence of atrophy or 
fasciculation.  In addition, the November and December 1993 
examination reports show that his neck did not exhibit any 
atrophy or deformity, and the bulk and tone were essentially 
normal.  Additionally, the veteran's right upper extremity 
was described as weak at the time of his December 1993 VA 
examination.  Therefore, as the symptomatology associated 
with the post-operative residuals of the veteran's cervical 
diskectomy with right triceps brachi weakness (major) could 
not be classified as severe in nature, a rating in excess of 
20 percent is not warranted under Diagnostic Code 5293.

An evaluation in excess of 20 percent is also not warranted  
under Diagnostic Code 5306.  An increased rating under this 
code requires the evidence to show that the veteran had a 
moderately severe injury of the major extremity.  This is not 
demonstrated by the evidence from the time period under 
discussion.  Instead, the May 1993 VA examination report 
shows that the veteran's right shoulder had good sensation 
and was without atrophy or fasciculations.  In addition, the 
November 1993 examination report shows that neurologic 
examination of his right upper extremities did not reveal any 
atrophy or a definite loss in his the right shoulder girdle.  
Moreover, while the December 1993 examination report reflects 
that there was weakness in the veteran's right brachial 
radialis, as reported earlier, it was classified as weak in 
nature.  As such, the evidence does not reflect that the 
symptomatology associated with the post-operative residuals 
of the veteran's cervical diskectomy with right triceps 
brachi weakness (major) were appropriately classified as 
moderately severe in nature from April 14, 1992 to January 
22, 1994.  Thus, an rating in excess of 20 percent is not 
warranted under Diagnostic Code 5306.

As noted above, there are no reports or findings of ankylosis 
of the veteran's cervical spine between April 14, 1992 to 
January 22, 1994.  As such, Diagnostic Code 5286 is 
inapplicable to this case during this time period.

As indicated earlier, by an April 1994 rating decision, the 
RO assigned a temporary total (100 percent) rating under 
38 C.F.R. § 4.30 for the veteran's service-connected post-
operative residuals of a cervical diskectomy with right 
triceps brachi weakness (major), effective from January 23 to 
February 28, 1994, and the 20 percent disability rating was 
resumed, effective March 1, 1994.

The Board is also of the opinion that no more than a 30 
percent evaluation is warranted for the veteran's service-
connected post-operative residuals of a cervical diskectomy 
with right triceps brachi weakness (major) from March 1, 1994 
to February 12, 1998.

An evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5285, as the medical evidence does not show 
that the veteran had a demonstrable deformity of the 
vertebral body which was the result of a fracture.  Rather, 
the April 1994 VA examination report shows that his cervical 
plate and bone graft were ideally placed; and the November 
1996 VA examination report shows that neurological evaluation 
did not reveal any abnormalities.  Likewise, it was 
specifically noted in the July 1997 VA examination report 
that the veteran did not exhibit any deformities.  In 
addition, the private treatment records present no reports or 
findings of a demonstrable deformity of the veteran's 
vertebral body which was the result of a fracture.  Thus, as 
there has been no showing that the veteran had a demonstrable 
deformity of a vertebral body due to fracture, an additional 
10 percent evaluation cannot be added to the veteran's 30 
percent disability evaluation.  Furthermore, while the April 
1994 VA examination report shows that the veteran wore a 
cervical collar, there were no reports or findings he had an 
abnormal mobility which required him to wear an jury mast.  
Moreover, it has not been shown that he had cord involvement 
with vertebral fractures, and that he was bedridden, or 
required long leg braces.  Thus, the evidence shows that the 
symptomatology associated with the veteran's post-operative 
residuals of a cervical diskectomy with right triceps brachi 
weakness (major) does not warrant an evaluation in excess of 
30 percent under Diagnostic Code 5285.

As there are no reports or findings of ankylosis of the 
veteran's cervical spine for the period from March 1, 1994 
and February 12, 1998, Diagnostic Code 5287 is inapplicable 
to this case during that time period.  In addition, an 
evaluation in excess of 30 percent is not possible under 
Diagnostic Code 5290, as 30 percent is the maximum evaluation 
available under that code.

The Board observes that an evaluation in excess of 30 percent 
is also not warranted under Diagnostic Code 5293, as the 
evidence from March 1, 1994 and February 12, 1998 does not 
show that the veteran had severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  In 
particular, while the April 1994 VA examination report shows 
that the veteran reported that he had experienced severe 
cervical pain and spasms, it also shows that his plate and 
bone graft were ideally placed and that the strength in his 
right triceps was 5/5.  In addition, although the November 
1996 VA examination report shows he had a significant loss of 
cervical motion, it also shows that a neurological 
examination did not reveal any abnormalities.  Moreover, the 
July 1997 VA examination report shows that the veteran 
reported that the strength in his right upper extremity had 
increased.  This report further shows that he did not exhibit 
any spasms, tenderness, bruits, deformities or edema.  
Additionally, the examination reports from Dr. Scott and Dr. 
Burton demonstrate that the veteran was able to treat his 
pain with medication and that his loss of motion was not 
severe.  As such, the symptomatology associated with the 
post-operative residuals of the veteran's cervical diskectomy 
with right triceps brachi weakness (major) cannot be 
classified as severe in nature.  Thus an evaluation excess of 
30 percent is not warranted under Diagnostic Code 5293.

An evaluation in excess of 30 percent is not possible under 
Diagnostic Code 5306, as 30 percent is the maximum evaluation 
available under this code for the major extremity.  Likewise, 
as reported earlier,  there were no reports of findings of 
ankylosis from the period between March 1, 1994 and February 
12, 1998.  Thus, Diagnostic Code 5286 is not applicable to 
this case during this period of time.

The Board is of the opinion that the veteran's service-
connected post-operative residuals of a cervical diskectomy 
currently warrants a 40 disability evaluation under 
Diagnostic Code 5293.  As reported earlier, an increased 
rating under this code requires the evidence to show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  This is demonstrated by the most recent 
VA examination report on February 12, 1998, at which time 
range of motion testing revealed that the veteran had 
markedly decreased cervical spine motion which was associated 
with weakened movement.  In addition, while there was no 
demonstrated weakness in the veteran's right upper extremity, 
the examiner reported that that the post-operative residuals 
of the veteran's cervical diskectomy likely produced pain 
which caused excessive fatigability and effected his ability 
to perform average employment in a civil occupation.  The 
examiner further reported that the veteran's pain was visibly 
manifested on movement of his joints, and that there had been 
a definite loss of neck motion.  As such, the Board finds 
that that the symptomatology associated with the veteran's 
service-connected residuals of a cervical diskectomy is more 
appropriately classified as severe in nature, warranting a 40 
percent schedular evaluation under Diagnostic Code 5293.  

An evaluation in excess of 40 percent is not warranted under 
Diagnostic Code 5285, as the February 1998 VA examination 
report does not demonstrate deformity of the vertebral body 
as the result of a fracture.  Therefore, an additional 10 
percent evaluation cannot be added to the veteran's 40 
percent disability evaluation.  In addition, this report is 
devoid of any reports or findings that the veteran has 
abnormal mobility of the neck requiring a neck brace (jury 
mast) without cord involvement.  Moreover, it does not 
reflect that he has cord involvement with vertebral 
fractures, and that he is bedridden, or requires long leg 
braces.  

It is observed that evaluations in excess of 40 percent are 
not possible under Diagnostic Codes 5287and 5290, as 40 
percent is the maximum evaluation available under Code 5287, 
and the maximum rating under Code 5290 is 30 percent.  The 
Board notes that, as the February 1998 examination report 
presents no findings of ankylosis, Diagnostic Code 5286 is 
not applicable to this case.  

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's post-operative residuals of a cervical diskectomy; 
however, there is no clinical evidence of objective pathology 
of functional loss due to pain, limitation of motion, 
weakness, etc., which would permit assignment of an increased 
evaluation under these criteria from April 14, 1992 to 
January 22, 1994 or March 1, 1994 to February 12, 1998.  In 
addition, the February 1998 VA examination report shows that 
the examiner found there were no objective manifestations 
that would demonstrate disuse or functional impairment due to 
pain which were attributable to the veteran's service-
connected disability.  As such, an increased evaluation under 
these criteria is unwarranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.

In addition, it is provided under 38 C.F.R. § 3.321(a) that 
the rating schedule will represent as far as can practicably 
be determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Under 
§ 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, on field station submission, is authorized to 
approve an extraschedular rating commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

In the case at hand, outside of the veteran's January 1994 
period of hospitalization for which the RO assigned a 
temporary total (100 percent) rating under 38 C.F.R. § 4.30, 
the evidence does not show he has been hospitalized for the 
post-operative residuals of his cervical diskectomy since his 
separation from active service. Moreover, while the February 
1998 VA examination report shows that manifestations of the 
veteran's cervical disability would likely affect his ability 
to perform average employment in a civil occupation, it also 
shows that he is reportedly employed at a position that does 
not require much physical activity, and marked interference 
with employment is not demonstrated.  Thus, there is nothing 
in the disability picture presented to indicate that the 
regular rating criteria is insufficient.  


ORDER

An increased rating for residuals of a cervical diskectomy is 
granted to 40 percent from February 12, 1998, subject to the 
law and regulations governing the payment of monetary awards.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 20 -


- 20 -


